Downey, J.
Complaint by the appellee against the appellant, as follows: “Joseph Kilgore complains of Jesse Johnson, defendant, and says-that .said defendant is indebted to him in the sum of six hundred dollars for work done and labor performed and materials furnished, a bill of particulars of which is filed herewith. Wherefore plaintiff demands judgment for seven hundred dollars and other proper relief.” It has the proper caption, is signed by counsel, and accompanied with a bill of particulars.
The only question presented to this court is as to the sufficiency of the complaint. It is objected that it is bad, because it does not aver that the debt is due and unpaid. Both of these, we presume, are embraced in the allegation that “ the defendant is indebted to the plaintiff.” The complaint is substantially according to the form published in the statute, 2 G. & H. 376, No. 11, and these-forms are expressly declared to be sufficient. 2 G. & H. 373, sec. 1.
y. Brownlee and H. Brownlee, for appellant.
I. Van Devanter and y F. McDowell, for appellee.
The judgment is affirmed, with ten per cent, damages and costs.